DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of Application No. 16/159021 (filed on 10/12/2018), which is a continuation of Application No. 15/698965 (filed on 9/08/2017), which is a continuation of Application No. 14/862663 (filed on 9/23/2015), which is a divisional of Application No. 13/780284 (filed on 2/28/2013). In addition, the instant application claims priority benefit under 35 U.S.C. 119(e) based on U.S. Provisional Application No. 61/604824 (filed on 2/29/2012).

Information Disclosure Statement
The Information Disclosure Statements (IDSs) submitted on 11/06/2019, 11/12/2021, and 5/17/2022 are in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,173,910 in view of Fitzpatrick et al. (Pub. No. US 2009/0252708 A1) and Gibson et al. (Nutrition Today 2008, Vol. 43, pages 54-59).
U.S. 9,173,910 is drawn to a method of altering relative abundance of microbiota in a subject comprising administering to the subject an effective dose of a composition consisting essentially of substantially purified Verrucomicrobia, wherein the subject has a disorder selected from the group consisting of obesity, metabolic syndrome, insulin deficiency, insulin-resistance related disorders, glucose intolerance, diabetes, non-alcoholic fatty liver, and abnormal lipid metabolism. Upon administration, the composition is delivered to at least the subject’s stomach, small intestine, and large intestine, and the relative abundance of Verrucomicrobiales is increased in the subject by at least about 5%. In an embodiment, the composition is administered orally.
The disclosed method does not teach co-administering one or more additional probiotic strains, or that the composition further comprises (or is co-administered with) one or more prebiotics.
According to Fitzpatrick et al., non-pathogenic strains of Escherichia coli are useful for restoring normal gastrointestinal flora of mammals like humans (par. [0103], page 7). Various strains have previously been shown to alter microbial balance in the gastrointestinal tract, inhibit enteric pathogens like Salmonella, and treat infectious diarrhea such as diarrhea caused by Clostridium difficile (par. [0042], page 4). Fitzpatrick et al. teaches administering a biotherapeutic composition comprising a probiotic E. coli strain, particularly the M-17 strain, which can also be combined with other probiotics like Lactobacillus (belongs to the phylum Firmicutes) and a pharmaceutically acceptable carrier in order to treat gastrointestinal disorders and/or restore normal gastrointestinal microflora (par. [0111], page 8; par. [0159], page 11). Fitzpatrick et al. also teaches preparing the biotherapeutic composition through known processes in the art such as lyophilization (par. [0143]).
Furthermore, Gibson et al. teaches that combining a prebiotic with probiotic bacteria improves the survival of live probiotic bacteria by providing a selective growth substrate (last par., right column, page 54). Examples of prebiotics include inulin-type fructans such as inulin and oligofructose, which are resistant to hydrolysis by mammalian digestive enzymes and extreme pH in the human gastrointestinal tract. Thus, they arrive in the colon intact and can be metabolized by the microflora. Previous studies show that inulin and oligofructose not only increase lactobacilli and bifidobacteria and lower the number of pathogens thereby decreasing infection, but also significantly lessen diarrhea, vomiting, and flatulence (second par., left column, page 56). Supplementation of inulin and oligofructose in animal models of inflammatory bowel disease has also been shown to reduce inflammation (third par., left column, page 56). In experimental animals, the addition of inulin-type fructans also normalize blood lipid and glucose levels, as well as reduce body weight (last two par., left column, page 56).
A person with ordinary skill in the art at the time of invention would have modified the U.S. patent’s method by co-administering the Verrucomicrobia-containing composition with a composition containing non-pathogenic E. coli because it advantageously restores normal gastrointestinal flora and helps treat gastrointestinal disorders. In addition, it would have been obvious to provide both compositions in lyophilized form as lyophilization is a well-known processing technique in the art. And since prebiotics promote the survival of probiotic bacteria as shown by Gibson et al., a person with ordinary skill in the art would have also co-administered prebiotics like inulin and oligofructose with the Verrucomicrobia-containing composition and E. coli-containing compositions. The addition of prebiotics like inulin and oligofructose is expected to advantageously reduce incidence of infection and disease, as well as provide other health benefits. The obviousness of the claimed invention is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).

Claims 1-7 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,173,910.
The U.S. patent is directed to a pharmaceutical composition for altering microbiota comprising a therapeutically effective amount of a substantially purified Akkermansia comprising at least 50% of a strain of Akkermansia, a prebiotic, and a pharmaceutically acceptable carrier, wherein Akkermansia is lyophilized in one embodiment. The prebiotic can be a non-digestible oligosaccharide such as a fructooligosaccharide, a glucooligosaccharide, a xylooligosaccharide, a galactooligosaccharide, an arabinoxylan, an arabinogalactan, a galactomannan, a polydextrose, an oligofructose, inulin, and/or a derivative thereof. In an embodiment, the pharmaceutical composition further comprises at least one of a substantially purified Bacteroidetes, a substantially purified Firmicutes and a substantially purified Proteobacteria. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical composition is taught to be formulated for oral delivery and that it has the effect of altering the relative abundance of at least one of Bacteroidetes, Verrucomicrobia, Firmicutes, Tenericutes, and Proteobacteria in a gastrointestinal tract of a subject.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651